DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 1 December 2022 has been entered.

Claim Objections
Claims 25-26, 33-34 and 39-40 are objected to because of the following informalities.

Claim 25 recites “securing the alloy material” and depends from claim 22 which recites “securing the solution treated alloy material;” for claim terminology consistency purposes, it is recommended to recite “securing the solution treated alloy material” in claim 25.

Claim 26 recites “securing the alloy material” and “the alloy material” and depends from claim 22 which recites “securing the solution treated alloy material;” for claim terminology consistency purposes, it is recommended to recite “securing the solution treated alloy material” and “the solution treated alloy material” in claim 26.

Claim 33 recites “securing the alloy material” and depends from claim 31 which recites “securing the alloy material which has been solution heat treated;” for claim terminology consistency purposes, it is recommended to recite “securing the alloy material which has been solution heat treated” or “securing the solution treated alloy material” in claim 33.

Claim 34 recites “securing the alloy material” and “the alloy material” and depends from claim 31 which recites “securing the solution treated alloy material;” for claim terminology consistency purposes, it is recommended to recite “securing the alloy material which has been solution heat treated” or “securing the solution treated alloy material” and “the alloy material which has been solution heat treated” or “the solution treated alloy material,” respectively, in claim 34.

Claim 39 recites “securing the alloy material” and depends from claim 37 which recites “securing the solution treated alloy material;” for claim terminology consistency purposes, it is recommended to recite “securing the solution treated alloy material” in claim 39.

Claim 40 recites “securing the alloy material” and “the alloy material” and depends from claim 37 which recites “securing the solution treated alloy material;” for claim terminology consistency purposes, it is recommended to recite “securing the solution treated alloy material” and “the solution treated alloy material” in claim 40.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18, respectively, of Robb et al – hereafter Robb – (US 11,125,107 B2) in view of Ikushima et al – hereafter Ikushima – (US 4,566,915).

Although the claims are not identical, they are not patentably distinct from one another because the application claims fail to meet the non-obviousness requirement under the nonstatutory double patenting standard.
For claim 22:
	Regarding the differences of the application claims and Robb patent claims, the following comparison between the Robb patent claims and the application claims highlights (see underlined features in the application claims) what elements of the application claims are additional features (not in the Robb patent claims).  
Robb patent claim 11
Application claim 22
A method for manufacturing a rotor shaft for a high speed motor, the method comprising: 

forming a rotor body blank from a steel material; 

solution treating an alloy material, 



the alloy material and the steel material of the rotor body blank being different materials; 

securing the solution treated alloy material to at least a portion of the rotor body blank to provide a coating; 

heat treating the coating when the coating is secured to the rotor body blank, the heat treating process adapted to minimize the loss of a core property of the steel material of the rotor body blank; and 

machining the rotor body blank and the coating to form the rotor shaft, the rotor shaft configured for operation in the high speed motor.

A method for manufacturing a rotor shaft for a high speed motor, the method comprising:

forming a rotor body blank from a steel material;

solution heat treating an alloy material, 
wherein a duration of heat treating the alloy material is dependent on a thickness of the alloy material, 
the alloy material and the steel material of the rotor body blank being different materials;

securing the solution treated alloy material to at least a portion of the rotor body blank to provide a coating;

heat treating the coating when the coating is secured to the rotor body blank, the heat treating process adapted to minimize the loss of a core property of the steel material of the rotor body blank; and

machining the rotor body blank and the coating to form the rotor shaft, the rotor shaft configured for operation in the high speed motor.

Thus, it is apparent, that Robb patent claim 11 includes most features that are in application claim 22. 
	
With respect to the additional features recited in application claim 22, Robb patent claim 11 fails to recite wherein a duration of heat treating the alloy material is dependent on a thickness of the alloy material. However, Ikushima teaches a process for producing an age-hardened copper alloy (abstract); and further teaches the time for solution heat treatment the copper alloy depends on various factors, such as the chemical composition and thickness of the alloy (column 3 line 43-49). Since the Robb patent claim recites solution heat treating an alloy material and Ikushima teaches that the time for solution heat treatment a copper alloy depends on a thickness of the alloy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the solution heat treating an alloy material in the Robb patent claims so that the time for solution heat treatment the alloy depends on a thickness of the alloy as taught by Ikushima for the purpose of properly achieving consistent crystal grain structure in the alloy material.

For dependent claims 23-30, the recited limitations are contained in Robb patent claims 11-18, respectively.

Claims 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15, respectively, of Robb et al – hereafter Robb – (US 11,125,107 B2).

For claim 37:
	Regarding the differences of the application claims and Robb patent claims, the following comparison between the Robb patent claims and the application claims highlights (see underlined features in the application claims) what elements of the application claims are additional features (not in the Robb patent claims).

Robb patent claim 11
Application claim 37
A method for manufacturing a rotor shaft for a high speed motor, the method comprising: 

forming a rotor body blank from a steel material; 

solution treating an alloy material, the alloy material and the steel material of the rotor body blank being different materials; 

securing the solution treated alloy material to at least a portion of the rotor body blank to provide a coating; 

heat treating the coating when the coating is secured to the rotor body blank, the heat treating process adapted to minimize the loss of a core property of the steel material of the rotor body blank; and 

machining the rotor body blank and the coating to form the rotor shaft, the rotor shaft configured for operation in the high speed motor.

A method for manufacturing a rotor shaft for a high speed motor, the method comprising:

forming a rotor body blank from a steel material;

solution treating an alloy material, the alloy material and the steel material of the rotor body blank being different materials;

securing the solution treated alloy material to at least a portion of the rotor body blank to provide a coating;

heat treating the coating when the coating is secured to the rotor body blank, the heat treating process adapted to minimize a strength loss of the steel material; and


machining the rotor body blank and the coating to form the rotor shaft, the rotor shaft configured for operation in the high speed motor.


Thus, it is apparent, that Robb patent claim 11 includes most features that are in application claim 37. 
	
With respect to the additional features recited in application claim 37, Robb patent claim 11 fails to recite the heat treating process adapted to minimize a strength loss of the steel material, however Robb patent claim 11 recites the heat treating process adapted to minimize the loss of a core property of the steel material and it is well known in the steel material arts that strength is a core property of steel. Since the Robb patent claim recites solution heat treating an alloy material, the heat treating process adapted to minimize the loss of a core property of the steel material and it is well known in the steel material arts that strength is a core property of steel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the solution heat treating an alloy material in the Robb patent claims so that the heat treating process adapted to minimize a strength loss of the steel material.

For dependent claims 38-41, the recited limitations are contained in Robb patent claims 12-15, respectively.

Claims 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16, respectively, of Robb et al – hereafter Robb – (US 11,125,107 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.

The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 31:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 11
Application claim 31
A method for manufacturing a rotor shaft for a high speed motor, the method comprising: 

forming a rotor body blank from a steel material; 

solution treating an alloy material, 


the alloy material and the steel material of the rotor body blank being different materials; 

securing the solution treated alloy material to at least a portion of the rotor body blank to provide a coating; 

heat treating the coating when the coating is secured to the rotor body blank, the heat treating process adapted to minimize the loss of a core property of the steel material of the rotor body blank; and 

machining the rotor body blank and the coating to form the rotor shaft, the rotor shaft configured for operation in the high speed motor.

A method for manufacturing a rotor shaft for a high speed motor, the method comprising:

providing a rotor body blank from a steel material, 

providing an alloy material which has been solution heat treated, 

the alloy material and the steel material of the rotor body blank being different materials;

securing the alloy material which has been solution heat treated to at least a portion of the rotor body blank to provide a coating; and

heat treating the coating when the coating is secured to the rotor body blank.


Thus, it is apparent, for the broadening aspect, that patent claim 11 includes features that are not in application claim 31.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 31 is anticipated by patent claim 11, with respect to the broadening aspect, then application claim 31 is obvious over patent claim 11 with respect to the broadening aspect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745